Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150256749 A1 to Frey et al. (hereinafter ‘Frey’).

Regarding claim 1, Frey discloses an electronic device comprising: 
a touch screen (para [0055]); 
an image sensor configured to acquire an image (para [0057]); 
a processor configured to be operatively connected to the touch screen and the image sensor (11 of fig. 1); and 

designate at least a partial area of a screen of the touch screen as a motion detection area (para [0073]-[0074]), 
determine whether a motion is detected in the motion detection areas (para [0082], [0101] and fig. 7); and 
control the image sensor so as to perform super-slow recording, in response to detecting the motion in the motion detection area (para [0065]-[0067], [0101]-[0102] and fig. 7).  

Regarding claim 2, Frey discloses the electronic device as claimed in claim 1, wherein the memory is configured to further store at least one of 
an instruction that causes the processor to notify a user that a motion detection using the motion detection area is being performed (para [0068] and fig. 3A: textual indication 330), or 
an instruction that causes the processor to notify the user that the super-slow recording is being performed.  

Regarding claim 3, Frey discloses the electronic device as claimed in claim 1, wherein the memory is configured to further store instructions that cause the processor to change at least one of a size, a ratio, or a position of the motion detection area in response to an editing request for the motion detection area (para [0073]-[0074]).  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7,  12, 14, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of US 20160182866 A1 to Landqvist et al. (hereinafter ‘Landqvist’).

Regarding claim 4, Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose the additional features wherein at least one sensor configured to detect movement of the electronic device, wherein the memory is configured to further store 
However, in analogous art, Landqvist teaches wherein at least one sensor configured to detect movement of the electronic device (para [0012]: sensor), wherein the memory is configured to further store instructions that cause the processor to stop the detection of the motion in the motion detection area in response to detecting the movement of the electronic device via the at least one sensor (para [0048]-[0050] and figs. 2-3: motion detection sub-area; also para [0021]: “in response to detecting motion of the imaging sensor, apply the higher video capturing frame rate in all parts of the overall imaging area”. Note, therefore upon detection of the global motion, the higher frame rate is applied to the entire image area, and so there is no longer a need to perform motion detection in the sub-area, therefore it is implicit, or at least obvious, to stop motion detection of the sub-area in order to conserve computing resources).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above teachings of Landqvist by stopping the detection of motion in the motion detection area when not needed in order to conserve computing resources.

Regarding claim 7, Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose the additional features wherein the memory is configured to further store instructions that cause the processor to: 
track a moving path of an object of the super-slow recording, 
expect a moving path based on a tracking result, and 
move the motion detection area along the expected moving path.  

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Regarding claims 12 and 14, the recording method of claims 12 and 14 is rejected based on the same rationale as the electronic device of claims 4 and 7, respectively.

Regarding claim 16, Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose the additional features wherein the memory is configured to further store instructions that cause the processor to move a focal point of the image sensor to the center of the motion detection area in response to detecting the motion in the motion detection area. 
However, in analogous art, Landqvist teaches the above additional features (para [0048]-[0050] and figs. 2-3).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).


However, in analogous art, Landqvist teaches the above additional features (para [0048]-[0051] and figs. 2-3).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Claims 5, 8, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of US 20100020222 A1 to Jones et al. (hereinafter ‘Jones’).

Regarding claim 5, Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose wherein the memory is configured to further store instructions that cause the processor to set a focal point of the image sensor based on a center of the motion detection area in response to designating the motion detection area.  
However, in analogous art, Jones teaches wherein the memory is configured to further store instructions that cause the processor to set a focal point of a metering area based on a center of the metering area in response to designating the metering area (para [0025]-[0026] and figs. 1-2).  


Regarding claim 8, Frey discloses the electronic device as claimed in claim 1, wherein the memory is configured to further store an instruction that causes the processor to, when a touch is detected at one side of the screen while the motion is detected in the motion detection area, move the motion detection area 
However, Frey fails to explicitly disclose moving the focal point of the image sensor based on the touch input.
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 13, the recording method of claim 13 is rejected based on the same rationale as the electronic device of claim 5.


However, Frey fails to explicitly disclose moving the focal point of the image sensor based on the touch input.
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Claims 6 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Landqvist, further in view of Jones.

Regarding claim 6, Frey modified by Landqvist discloses the electronic device as claimed in claim 16, and Frey further teaches configuring a second motion detection area larger than the first detection area for recording at a second frame rate (para [0086]).

However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the larger motion detection region of Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 19, Frey modified by Landqvist discloses the electronic device as claimed in claim 18, and Frey further teaches the step of completing the super-slow recording and returning to a first frame rate (para [0104]-[0105] and fig. 7).
However, Frey in view of Landqvist fails to explicitly disclose re-setting a focal point of the image sensor in response to completion of the super-slow recording.
However, in analogous art, Jones teaches re-setting a focal point of the image sensor in response to a scene change (para [0007: “If a scene has changed, then the mode changes to a continuous automatic focus mode in which the exposure metering area is based on the full screen and the focus area automatically moves from the selected region to a center of the screen”).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the completion of the super-slow recording of Frey in view of the focal point resetting at scene change of Jones because the completion of super-slow recording of Frey is performed when the object is no longer represented in the motion detection area, which is therefore a type of scene change within the motion detection area, and automatically .

Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of US 20160173810 A1 to Nakagawa.

Regarding claim 17, Frey discloses the electronic device as claimed in claim 1, and suggests user control of the frame rate (para [0062]), but fails to explicitly disclose wherein the memory is configured to further store instructions that cause the processor to execute super-slow recording in response to a user input selecting a super-slow recording menu displayed on one side of a screen.
However, in analogous art, it is known from Nakagawa to execute super-slow recording in response to a user input selecting a super-slow recording menu displayed on one side of a screen (para [0041]-[0042] and figs. 2-6: the user interface includes a multiplication factor selection screen display button 201 is displayed on the display 105, and the screen of the display 105 transitions to the multiplication factor selection screen due to the user pressing the multiplication factor selection screen display button 201. The multiplication factor selection screen enables user selection of a fast, normal or slow image capturing unit frame rate).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Frey in view of the above teachings and capture frame rate setting screen of Nakagawa so that user can easily set a capture frame rate (Nakagawa, para [0083]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484